PER CURIAM.
Appellant seeks review of a final order of the Agency For Persons With Disabilities assigning her to Tier Three of the Medicaid Home & Community Based Services (DD Waiver) Program. Because the Agency misinterpreted and misapplied Rule 65G-4.0027(4), Florida Administrative Code, in determining Appellant’s tier assignment, we reverse and remand with directions to comply with the reasoning set forth in Newsome v. Agency For Persons With Disabilities, 76 So.3d 972 (Fla. 1st DCA 2011).
REVERSED and REMANDED with directions.
DAVIS, THOMAS, and RAY, JJ., concur.